Citation Nr: 1717892	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability, and if so, entitlement to that benefit. 

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for hepatitis, claimed as hepatitis B and D, and if so, entitlement to that benefit.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law


WITNESSES AT HEARING ON APPEAL

C.J. and V.M.

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1976.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2011, the Veteran's attorney, his sister, and an acquaintance appeared at personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran's attorney made a motion to proceed with the hearing without the Veteran being present on account of his incarceration.  The undersigned determined that good cause for the Veteran's absence had been shown, and granted this motion.  See the January 2011 hearing transcript, page 2; see also 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the record.

In August 2015, the Board denied the Veteran's petitions to reopen the claims of entitlement to service connection for a left knee disability and hepatitis.  The Board also granted the Veteran's petition to reopen the claim of entitlement to service connection for a heart disability and remanded the claim of entitlement to service connection for a heart disability and entitlement to higher ratings for headaches and a right ankle disability for additional development.  

In September 2016, the Board remanded the issues of entitlement to service connection for a heart disability and entitlement to higher ratings for headaches and a right ankle disability for additional evidentiary development.  These issues are still being developed by the Agency of Original Jurisdiction (AOJ) and have not been recertified to the Board.  Therefore, the Board does not have jurisdiction over these issues.

The Veteran appealed the Board's denial of his petitions to reopen the claims of entitlement to service connection for a left knee disability and hepatitis to the United States Court of Appeal for Veterans Claims (Court).  In October 2016, the Court granted the Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's denial.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran filed a vocational rehabilitation claim in August 2010.  Unfortunately, the Veteran's vocational rehabilitation file has not been incorporated into the VBMS record.  As the vocational rehabilitation file may contain information that is relevant to the claims pending before the Board, a remand is necessary to obtain these outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take the steps necessary to scan the Veteran's vocational and rehabilitation folder into the VBMS record.

2.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

3.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




